Access US Oil & Gas, Inc. 673 Woodland Square Loop SE, Suit 320 Lacey, Washington 98503 (206) 792-7575 November 7, 2014 Securities and Exchange Commission Division of Corporation Finance Attn: Amanda Ravitz, Assistant Director Washington, D.C. 20549 RE: Access US Oil & Gas, Inc. Registration Statement on Form S-1 File No. 333-198155 Dear Mr. Riedler: Access US Oil & Gas, Inc. (the “Company”) hereby requests acceleration of the effectiveness of its Registration Statement on Form S-1 (File No. 333-198155).The Company requests the qualification to be effective as of 5:00 p.m. Eastern time on Wednesday, November 12, 2014. Accompanying this letter is a letter of even date from the Company acknowledging certain matters regarding the role of the Securities and Exchange Commission in declaring this Registration Statement effective. Sincerely, ACCESS US OIL & GAS, INC. /s/ Michael Mattox Michael Mattox President
